Citation Nr: 1706545	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-06 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from January 1983 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2011 rating decision of the Cleveland, Ohio Regional Office (RO), which found that new and material evidence sufficient to reopen the claim for service connection for bipolar disorder was not submitted.  In the March 2013 Substantive Appeal, the Veteran did not request a hearing before a Member of the Board.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied service connection for bipolar disorder on the basis that the Veteran's bipolar disorder neither began in nor was caused by military service, and that there was no evidence submitted to show that the bipolar disorder became worse beyond its natural progression as a result of military service.

2.  The Veteran did not appeal the February 2002 rating decision denying service connection for bipolar disorder after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

3.  The evidence received since the February 2002 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for bipolar disorder, namely, a nexus between the current bipolar disorder and military service, so it raises the possibility of substantiating the claim of service connection for bipolar disorder.

4.  Bipolar disorder was not "noted" at service entrance and did not clearly and unmistakably pre-exist service.

5.  The Veteran is currently diagnosed with bipolar disorder.

6.  The Veteran's bipolar disorder had onset in service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for bipolar disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen service connection for bipolar disorder and the claim of service connection for bipolar disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (reopening of service connection for bipolar disorder and granting service connection for bipolar disorder), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for Bipolar disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for bipolar disorder.  The claim, initially filed in May 2001, was originally denied in a February 2002 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for bipolar disorder, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for bipolar disorder) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In the February 2002 rating decision, the RO denied service connection for bipolar disorder on the basis that the condition neither began in, nor was caused by, military service and that there was no evidence submitted to show that the bipolar disorder became worse beyond its natural progression as a result of military service.  The pertinent evidence of record at the time of the February 2002 rating decision included the Veteran's claim, a VA examination, service treatment records, private treatment records from Kettering Medical Center and VA outpatient treatment records.

Since the February 2002 rating decision, additional evidence has been received in the form of private medical opinions, lay statements from the Veteran's family, and VA treatment records.  The private medical opinions, lay statements, and VA treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran's bipolar disorder was not incurred in military service, and raises a reasonable possibility of substantiating the claim.  Specifically, in July 2015 and June 2016 private medical opinions, a private psychologist, opined that the Veteran's bipolar disorder began during military service.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for bipolar disorder.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for bipolar disorder.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 
38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the rating decision; therefore, 
38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the February 2002 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for bipolar disorder is adjudicated below.

Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, bipolar disorder was not "noted" upon entry into active service in October 1982.  See October 1982 Entrance Examination.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting bipolar disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because no preexisting bipolar disorder was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that the Veteran's bipolar disorder preexisted service and was not aggravated by service.  In August 2014, the Veteran's siblings both provided statements that, to their knowledge, the Veteran displayed no symptoms of bipolar disorder prior to military service.  See Personal Statements August 2014.  The Veteran's sister and brother both stated they lived with the Veteran prior to his entry into the military. Significantly, in July 2015 a private psychologist found that the evidence suggested the preservice condition was depression and there was no evidence of manic of bipolar episodes prior to service.  In June 2016, a private psychologist found that, based on the Veteran's medical history and review of the medical records, the condition would have been in a dormant or quiescent state prior to entering service.  The physician indicate the most conclusive and supportive evidence the condition did not exist before entry was the 2001 C&P examiner's finding that the mental illness was brought to the attention of the Navy nearly two years after enlistment into military service.

The main evidence of preexistence is the medical evaluation board indicating by a checkbox that the condition existed prior to service.  Significantly, the narrative summary included the Veteran's reported history of being referred to a psychologist around 1980 and being told he had a biochemical imbalance and that he had depression.  The section detailing the history of the present illness indicated that he began having poor performance after he was sent to another duty section in August 1984 and his behavior became increasingly more dysfunctional and he showed poor social and military judgment. The assessment was bipolar disorder, manic, in remission, chronic, severe, characterized by hyperactivity, pressured speech, flight of ideas, socially inappropriate behavior and distractibility.  His predisposition was "severe, long history of similar behavior."  No rationale for the opinion that there was a long history of similar behavior or that the condition began prior to service was provided.  

The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that bipolar disorder preexisted service.  While the Veteran reported being seen for minor problems as a teenager and reported a prior history of depression, there is no evidence that he was ever treated for bipolar disorder prior to service.  Furthermore, the only evidence suggesting preexistence is a mere checkmark without any further explanation as to why the condition was believed to have preexisted service. See e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  To the extent to which the MEB physician concluded this based upon the Veteran's own reported history, the Board notes that generally a Report of Medical History is insufficient to show notation. 38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Most significantly, the private psychologist and VA examiner concluded the onset of the condition was during service after reviewing the complete service treatment records, post service records and lay statements.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been psychiatrically sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.

Service Connection for Bipolar Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, bipolar disorder is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) do not apply.  38 C.F.R. § 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

The Veteran asserts that the bipolar disorder is the result of military service.  After a review of all the evidence, the Board first finds that the evidence shows a current diagnosis of bipolar disorder.  April 2016 VA treatment notes show the Veteran received treatment for bipolar disorder and the July 2015 and June 2016 private medical opinions further confirmed the Veteran's diagnosis of bipolar disorder.

The Board next finds that the weight of the evidence demonstrates that the Veteran's bipolar disorder had its onset in service.  Service treatment records show that, in August 1984, the Veteran was sent to a new duty station.  Weeks after arriving at the new station, the Veteran was returned to his original duty station because of poor performance and a supervisor reported the Veteran appeared confused and acted odd.  Because of continued behavioral issues, the Veteran underwent multiple urinalysis tests to confirm he was not using illegal drugs.  The reports of the urinalysis tests returned no evidence of drug use.  The Veteran was then admitted for inpatient psychiatric treatment after an incident at a local flower shop where the authorities were called following a report that the Veteran was talking in a disjointed fashion and appeared irrational.  While under inpatient care, a Navy physician diagnosed the Veteran with bipolar disorder.

Additional evidence in support of the finding that bipolar disorder had onset in service is included in the December 2001 VA psychiatric examination, statements from the Veteran's siblings, and the July 2015 and June 2016 private psychologist's medical opinions.  The December 2001 VA examiner found that the Veteran clearly met the criteria for a diagnosis of severe bipolar disorder since the time that he was in the military and continuously thereafter.  Although the VA examiner did not have access to the Veteran's claims file, the VA examiner based this finding on the Veteran's reports and a review of the Veteran's clinical file.  There is no regulatory or statutory requirement for review of the claims file by the VA examiner.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  To the contrary, the Court has held that review of the claims file is not a talisman.  The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions).  Rather, 38 C.F.R. § 4.1  requires only that each disability be reviewed in relation to its history, without limitation as to the source of that history.  Where that history is provided by the veteran, or for that matter, by sources other than the claims file, and the history is accurate, review of the claims file reduces to a mere ministerial act.  It is the accuracy of the history rather than the source of the history that determines the adequacy and probative value to the medical report, including any medical opinions, that rely on that history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the veteran rather than on independent review of the claims file); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history, and also received an accurate account of the Veteran's psychiatric history from the Veteran's clinical file; as such, the VA examiner's opinion is not rendered inadequate.

In August 2014, the Veteran's siblings both provided statements that, to their knowledge, the Veteran displayed no symptoms of bipolar disorder prior to military service.  See Personal Statements August 2014.  The Veteran's sister and brother both stated they lived with the Veteran prior to his entry into the military.

Next, in July 2015 and June 2016, a private psychologist, with access to the Veteran's claims file, opined that the Veteran's bipolar disorder was more likely than not brought on by a confluence of in-service events, and had its onset while the Veteran was in service.  The private psychologist supported this opinion by stating that the Veteran's sea tour, alienation from fellow seaman, and time at sea were all instrumental in the bipolar disorder becoming active while in service.  The private psychologist's opinion is competent and probative medical evidence because it is factually accurate, as it appears the private psychologist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.

In this case, there is no other competent (or adequate) medical opinion of record against the appeal that directly addresses the etiology of the Veteran's bipolar disorder.  Rather, the three most probative opinions of records all indicate the current bipolar disorder began during the Veteran's service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bipolar disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for bipolar disorder is granted.

Service connection for bipolar disorder is granted.


____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


